Citation Nr: 0800660	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-33 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an effective date earlier than October 18, 
1999 for the award of a 40 percent evaluation based upon 
lumbosacral instability.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.  The veteran's service medal awards include the Purple 
Heart, Combat Infantryman Badge, and Bronze Star with "V" 
device.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Portland, 
Oregon, Department of Veterans Affairs (VA) Regional Office 
(RO).

The veteran initially filed his claim for a low back 
condition in June 1970.  The RO denied the veteran's claim 
for a low back condition in an April 1971 rating decision.  
The veteran did not perfect an appeal and the April 1971 
rating decision became final.  The veteran filed a new claim 
in June 2000 and a July 2002 rating decision granted service 
connection for lumbosacral instability with an evaluation of 
40 percent, effective October 18, 1999.  In March 2003, the 
veteran filed a notice of disagreement alleging clear and 
unmistakable error.  A May 2003 rating decision granted a 
retroactive effective date for lumbosacral instability from 
June 19, 1970 and maintained an evaluated of 40 percent from 
October 18, 1999.  The veteran disagreed with the assigned 
effective date for the 40 percent evaluation.

In correspondence received in February 2006, the veteran 
alleged that he was eligible for benefits under the 
provisions of 38 C.F.R. § 3.351 (2007).  Given the veteran's 
statements, he may wish to pursue a claim of entitlement to 
special monthly compensation benefits.  The matter is 
referred to the RO for clarification or any action deemed 
appropriate.


FINDINGS OF FACT

1.  Service connection for lumbosacral instability was 
established by decision dated July 2002.  A 40 percent 
evaluation was assigned effective October 18, 1999.

2.  A May 2003 rating decision assigned an earlier effective 
date of June 19, 1970, for the grant of service connection 
for lumbosacral instability and rated it as 10 percent 
disabling from June 19, 1970, and 40 percent disabling from 
October 18, 1999.  The veteran subsequently disagreed with 
the effective date of the 40 percent rating.  

3.  Prior to October 18, 1999, the veteran's lumbar spine 
disability was productive of no more than mild impairment; 
entitlement to an increased rating arose no earlier than 
October 18, 1999. 


CONCLUSION OF LAW

An effective date prior to October 18, 1999, for the award of 
a 40 percent evaluation for lumbosacral instability is not 
warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Law and Regulations 

Generally, the effective date of an award of compensation 
based on a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) 
(2007).  An exception to this rule is that the effective date 
of an award of increased disability compensation shall be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if the claim is 
received within one year from such date; otherwise, it is the 
date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(2) (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that 38 C.F.R. § 3.400(o)(2) is 
applicable only where an increase in disability precedes a 
claim for an increased disability rating.  In other cases, 
the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See 
Harper v. Brown, 10 Vet. App. 125 (1997).  Section 
3.400(o)(2) is intended to be applied in those instances 
where the date of increased disablement can be factually 
ascertained with a degree of certainty and is not intended to 
cover situations where a disability worsened gradually and 
imperceptibly over an extended period of time and there is no 
evidence of entitlement to increased evaluation prior to the 
date of claim.  See VAOPGCPREC 12-98 (Sept. 23, 1998).

II.  Analysis 

As noted above, a July 2002 rating decision granted service 
connection for lumbosacral instability and assigned a 40 
percent rating, effective October 18, 1999.  In May 2003, the 
RO granted an earlier effective date of June 19, 1970 for 
service connection for lumbosacral instability and thereafter 
assigned a 10 percent rating under Diagnostic Code (DC) 5295-
5292, from June 19, 1970 and a 40 percent disability rating 
from October 18, 1999.  See 38 C.F.R. § 4.71a, DC 5292 
(effective prior to September 2003).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate ratings can be assigned for separate periods of time 
based on facts found - a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

In relevant part, prior to September 26, 2003, the Rating 
Schedule provided ratings for limitation of motion of the 
lumbar spine when limitation was slight (10 percent), 
moderate (20 percent), or severe (40 percent).  38 C.F.R. § 
4.71a, Diagnostic Code 5292. 

Prior to September 23, 2002, intervertebral disc syndrome 
productive of mild impairment warranted a 10 percent rating; 
moderate impairment with recurring attacks warranted a 20 
percent rating; severe impairment with recurring attacks, 
with intermittent relief warranted a 40 percent rating; and 
pronounced impairment, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief warranted a 60 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5293.

For a lumbosacral strain, with characteristic pain on motion, 
a 10 percent rating was warranted; with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position, a 20 percent rating was 
warranted.  A severe lumbosacral strain, with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion warranted a 40 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(effective before September 23, 2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

The veteran is seeking an earlier effective date for the 40 
percent rating assigned for his lumbosacral instability.  In 
essence, he contends that he should be granted an effective 
date of June 19, 1970, as this is the effective date of his 
initial grant of service connection.  He believes that his 
symptoms have not worsened over the years, but rather states 
that he has been in constant pain since his combat injuries 
and that therefore the effective date of the 40 percent 
evaluation should be made retroactive to that date.

In order to determine whether the veteran is entitled to 
benefits evaluated at 40 percent, dating back to June 19, 
1970, the Board has reviewed the entirety of the veteran's 
case file including his service medical records, private 
medical reports and VA examinations.  Upon this review, the 
Board finds that the assignment of an effective date earlier 
than October 18, 1999, for the grant of a 40 percent 
evaluation, or any increased evaluation, is not warranted.  

The veteran's service medical records from August 1967 show 
that he complained of back pain.  At that time, clinical 
findings were essentially normal.  In July 1969, the veteran 
presented for low back pain, which the records reflect was 
the result of a blast injury.  The doctor recommended that 
the veteran be placed on light duty for a couple of weeks 
until his back healed.  No neurological or disc disease was 
noted.  A document containing clinical entries dated from 
October 1968 through December 1969 shows complaints of dorsal 
and low back pain.  However, the entries overall note that x-
rays were normal and range of motion remained good, to 
include full flexion.  It is also noted that in August 1969, 
the service medical records reflect that the veteran fell 
down a hill and received additional treatment.  The veteran's 
repeated trauma to the low back over a three-month history 
with intermittent low back pain with radiation was noted.  
Examination showed range of motion limited to 45 degrees on 
flexion with minimal spasm of the lower paraspinal area, but 
with negative straight leg raising, bilaterally, and no motor 
or sensory deficits.  The diagnosis was low back strain.  

A VA examination was given to the veteran in September 1970.  
The veteran complained of "occasional twinges of pain in mid 
back" with "unguarded movement."  The doctor reported no 
impairment or weakness of the lumbar spine and noted 
"flexion exercises with benefit."  An x-ray study was 
"normal except for some very minimal lipping on the margins 
of the lower lumbar bodies."

VA and non-VA treatment reports dated from 1995 through mid-
1997 do not show low back symptoms which more nearly 
approximate the criteria for the assignment of a higher 
rating.  In fact, the medical reports in this regard are 
essentially silent.

At a VA examination given to the veteran in October 1997, he 
reported that he had experienced pain in his back for the 
last 20 years and had problems lifting.  He also stated that 
he took an average of four to six Ibuprofen tablets a day.  

On October 18, 1999, the RO received the veteran's statements 
and lay statements, which was construed as an informal claim 
for service connection for a low back disorder.

In December 1999, the veteran sought private medical 
treatment and the doctor stated that the veteran's low back 
injury likely dated back to his service in Vietnam.  

In April 2002, the veteran received another VA examination.  
The veteran reported that he had treatment for his back since 
he was discharged, but in more recent years he had not sought 
treatment and treats himself.  The veteran stated that when 
he was overactive the pain from his back radiated down to his 
buttocks.  The doctor diagnosed chronic lumbosacral 
instability.  The doctor noted that the veteran's history of 
recurrent back problems was well-documented while in service.  
The doctor stated that while his x-rays were normal, the 
veteran has instability of the lumbosacral joint.  The 
veteran had flexion to 40 degrees and "then had great 
difficulty standing."  Extension was limited to 15 degrees.  
Right bending was accomplished to 20 degrees, "but caused a 
lot of pain at that level."  Lateral bending to the left was 
accomplished to 15 degrees and did not seem to be as painful.  
The doctor stated that he took the DeLuca criteria into 
consideration and felt that the veteran's back pain would be 
equivalent to a further loss of 10 degrees flexion and 10 
degrees extension of the lumbar spine.  Therefore, the doctor 
attributed 50 percent loss due to flexion and 55 percent los 
due to extension.  

In July 2002 the RO granted service connection for 
lumbosacral instability and assigned a 40 percent rating, 
effective October 18, 1999.  In May 2003, the RO granted an 
earlier effective date of June 19, 1970 for service 
connection for lumbosacral instability and thereafter 
assigned a 10 percent rating under Diagnostic Code (DC) 5295-
5292, from June 19, 1970 and a 40 percent disability rating 
from October 18, 1999.

As demonstrated above, the criteria for the assignment of an 
effective date prior to October 18, 1999 for the award of a 
40 percent disability rating are not met.  The veteran's VA 
examination in 1970 only indicates "occasional twinges of 
pain in mid back" and adequate flexion.  Thereafter the 
record is devoid of any findings indicative of moderate to 
severe limited motion even when the mandates of DeLuca v. 
Brown, 8 Vet. App. 202 (1995) are considered, or of a 
lumbosacral strain with muscles spasm or severe residuals.  
Evidence of disc disease is not present either.  

Rather, the record establishes that the veteran's back 
condition worsened no earlier than receipt of his informal 
claim in 1999; thus, the RO assigned a 40 percent evaluation 
when it received the informal claim.  As such, the Board 
finds that an effective date of October 18, 1999 for the 
grant of a 40 percent rating under DC 5292, and no earlier, 
is warranted.  Prior to this date, the veteran's symptoms 
were mild and merited no more than a 10 percent evaluation.  

At this time, the Board acknowledges the veteran's exemplary 
and notable service.  However, the Board points out that it 
is bound in its decisions by the regulations of the 
Department, instructions of the Secretary and precedent 
opinions of the General Counsel of the VA.  38 U.S.C.A. § 
7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2007).  The 
medical evidence establishes that an effective date earlier 
than October 18, 1999, for the assignment of a 40 percent 
rating for the veteran's low back disability is not 
warranted.  Thus, the veteran's claim for an earlier 
effective date is denied.

III.  Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
that VA will request that the claimant provide any evidence 
in his possession that pertains to the claim.

Regarding the claim for an earlier effective date, VA's 
duties have been fulfilled to the extent possible.  VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) 
that VA will seek to provide, and (3) that the claimant is 
expected to provide.  In what can be considered a fourth 
element of the requisite notice, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 C.F.R. § 
3.159(b)(1) (2007); see 38 U.S.C.A. § 5103A(g) (West 2002).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in June 2001, prior to the 
initial adjudication of the claim.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate a claim for service connection. 

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of June 2001 stated that he would 
need to give VA enough information about the records so that 
it could obtain them for him.  Finally, he was told to submit 
any medical records or evidence in his possession that 
pertained to the claim.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Regarding Dingess notice, element (1) is not at 
issue.  Regarding elements (2), and (3), (current existence 
of a disability and relationship of such disability to the 
appellant's service), as discussed above, the veteran was 
notified of what was needed to substantiate the claim for 
service connection in the June 2001 letter.  The veteran was 
not provided with notice of elements (4) and (5) (degree of 
disability and effective date).

As discussed above, the Board finds that a preponderance of 
the evidence is against the claim; thus, any questions as to 
the appropriate effective date to be assigned are rendered 
moot.  The veteran has not been prejudiced in this regard.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
medical records and private medical records.  VA also 
provided the veteran with a several examinations in 
connection with his claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).


ORDER

Entitlement to an effective date earlier than October 18, 
1999, for the award of a 40 percent evaluation based upon 
lumbosacral instability, is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


